 Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 1 of 15 PageID #:2910




                   IN THE UNITED STATES DISTRICT COURT
                       NOTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

KATHERINE BLACK                     )
                                    )
              Plaintiff,            )
                                    )
     v.                             )      Case No. 17-cv-00101
                                    )      Judge Matthew F. Kennelly
CHERIE WRIGLEY, MELISSA             )
COHENSON, BRAIN A. RAPHAN, P.C.     )
and PAMELA KERR,                    )
                                    )
              Defendants.           )




          DEFENDANT CHERIE WRIGLEY’S MEMORANDUM OF LAW
            IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL
                 DOCUMENT PRODUCTION AND TESTIMONY




                                           Mancilla & Fantone, LLP
                                           260 Madison Avenue, 22nd Floor
                                           New York, New York 10016
                                           P (646) 225 – 6686
                                           F (646) 655 – 0269
                                           October 23, 2018

                                    1 of 14
  Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 2 of 15 PageID #:2910




                                PRELIMINARY STATEMENT

       Plaintiff never attempted to meet and confer with respect to most of the issues in the

motion to compel. With respect to document production, Plaintiff’s blatant violation of Local

Rule 37.2 and Your Honor’s individual rules warrants denial of Plaintiff’s requests for relief.

       The parties were able to resolve several of the issues during the pendency of briefing the

instant submission; however, a few issues still remain. Plaintiff moves to compel documents

protected under the work product and attorney client privileges. Pursuant to a stipulation

reached between the parties, Ms. Wrigley agreed to produce 37 of the 47 pages listed on her

privilege log, without redactions.

       Ms. Wrigley redacted portions of the remaining ten (10) documents. While the redacted

portions are entirely irrelevant to the instant cause of action, they constitute work product and

relate to other actions and collection efforts that are currently ongoing. The information in the

documents consists of legal research, analysis, and strategy, as well as attorney and consultant

mental impressions. Moreover at not time was the privilege waived. Disclosure of such

materials would be highly prejudicial to the individuals that are currently attempting to enforce

the multi-million dollar judgment entered against Plaintiff’s husband, Bernard Black, which

stemmed from probate proceedings in Colorado. Therefore, Plaintiff’s requests for disclosure of

such documents must be denied.

       Plaintiff also moves to compel testimony; however it does not indicate which Rule

Plaintiff is moving pursuant to. Rule 37 permits a party to move to compel a response to a

question that a witness failed to answer during a deposition. Here, the record reflects that

counsel for the parties disagreed about the privileged nature of information Plaintiff’s counsel



                                              2 of 14
     Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 3 of 15 PageID #:2910




intended on inquiring into, however, Plaintiff does not identify any questions that the witness

failed to answer. Thus the Plaintiff’s motion is baseless. In any case, the information Plaintiff’s

counsel wanted to inquire into is protected by the attorney-client and/or work product privileges.

For these reasons, the Court should deny the Plaintiff’s motion.

         Ms. Wrigley also joins in the arguments contained in the submissions of Defendant

Pamela Kerr and Defendants Melissa Cohenson and Brian A. Raphan, P.C. to the extent

applicable to Ms. Wrigley.

                                           ARGUMENT

I.       PLAINTIFF MADE NO EFFORT TO MEET AND CONFER IN VIOLATION OF
         LOCAL RULE 37.2

         Plaintiff’s counsel made no effort to meet and confer on any of the issues related to

document production raised in the motion to compel. On June 19, 2018 counsel for Ms. Wrigley

emailed counsel for Plaintiff Ms. Wrigley’s privilege log. Ex. A. The first time Plaintiff raised

any issue with Ms. Wrigley’s privilege log was nearly three (3) months later on September 11,

2018 after Ms. Wrigley was deposed. Ex. B. In response to Plaintiff’s letter raising the issue

(Doc. 199-13), on September 11, 2018 counsel for Ms. Wrigley wrote:

                Mr. Schaalman,

                We have reviewed your letter dated today, September 11, 2018. Can you
                please identify by control number which documents from Ms. Wrigley’s
                privilege log you are asserting are not privileged, and we will be happy to
                review the documents and produce them if it is appropriate. In the same
                fashion, can you please identify which entries in Wrigley’s privilege log
                do not comply with Federal Rule of Civil Procedure 26(b)(5).

Ex. B.

         Counsel for Plaintiff never responded. Instead, Plaintiff filed the instant motion to

compel on October 1, 2018. Local Rule 37.2 states that the Court shall refuse to hear any and all


                                               3 of 14
      Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 4 of 15 PageID #:2910




motions for discovery and production of documents under Rules 26 through 37 if the movant

does not certify that it attempted to meet and confer in good faith (as described in the rule).

Here, Plaintiff did not include such certification because counsel for Plaintiff never made a good

faith attempt to resolve the issue. Accordingly, Plaintiff’s motion must be denied and Plaintiff’s

should be ordered to pay Ms. Wrigley’s costs in responding pursuant to Rule 37.

II.       PLAINTIFF SEEKS TO COMPEL DOCUMENTS THAT ARE PRIVILEGED,
          IRRELEVANT, AND DO NOT EXIST.

      A. Documents Wrigley0026 – Wrigley0036 Are Irrelevant and Privileged Under The
         Work Product Doctrine

          The ten (10) redacted documents contain information related to enforcing the multi-

million dollar judgment against Plaintiff’s husband, Bernard Black, stemming from probate

proceedings in Colorado. The information is entirely irrelevant to the instant proceeding.

Further, Mr. Black has not paid any of the stolen monies back, and thus efforts to enforce the

judgment against him are ongoing. Disclosure of the attorneys’ ideas and strategies related to

enforcing the judgment will prejudice and frustrate their efforts to recover the stolen funds.

          The work product doctrine “is distinct from and broader than the attorney-client

privilege.” Appleton Papers, Inc. v. EPA, 702 F3d 1018, 1024-1025 (7th Cir 2012).1 Attorney

work product consists of “the mental impressions, conclusions, opinions, or legal theories of a

party’s attorney or other representative concerning the litigation.” Fed. R. Civ. P. 26(b)(3)(A)(ii).

The doctrine’s underlying rationale is to prevent the opposing party from obtaining the other

party’s “research, or get the inside dope on that party’s strategy...” Menasha Corp. v. United

States DOJ, 707 F3d 846, 847 (7th Cir 2013) (citing Mattenson v. Baxter Healthcare Corp., 438

F.3d 763, 768 (7th Cir. 2006)).
1
 “Unlike the attorney-client privilege, the work product doctrine is governed by a uniform federal standard even in
diversity cases.” Trustmark Ins. Co. v Gen. & Cologne Life, 2000 US Dist LEXIS 18917, at *6, n 7 (ND Ill Dec. 19,

                                                    4 of 14
  Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 5 of 15 PageID #:2910




       Unlike the attorney-client privilege, “[d]isclosure of materials protected by the

work product doctrine to a third party does not automatically waive the protection.” WSOL v

Fiduciary Mgt. Assoc., 1999 US Dist LEXIS 19002, at *16-17 (ND Ill Dec. 6, 1999, No. 99 C

1719). The work product privilege is only waived if disclosure to a third party is

“inconsistent with the maintenance of secrecy for the disclosing party’s adversary.” Trustmark

Ins. Co., 2000 US Dist LEXIS at *12-16 (citing Minnesota Sch. Bds. Assn. Ins. Trust v. Empls.

Ins. Co., 183 FRD 627, 631 (ND Ill 1999); see also Bramlette v. Hyundai Motor Co., 1993 U.S.

Dist. LEXIS 12112, at *10, No. 91 C 3635, 1993 WL 338980, at *3 (N.D. Ill. Sept. 1, 1993)

(“While any voluntary disclosure by the holder of the attorney client privilege is inconsistent

with the confidential relationship and thus waives the privilege, it is not inconsistent with

work product protection to disclose information in the pursuit of trial preparation, so long as the

information is maintained in secrecy against the opponent.”). Thus, only disclosure of the work

product to the adversary constitutes a waiver of the privilege. WSOL, 1999 US Dist LEXIS at

*16-17 (citing In re Steinhardt Partners, 9 F.3d 230, 235 (2nd Cir. 1993) (“once a party allows

an adversary to share the otherwise privileged thought processes of counsel, the need for

the privilege disappears.”)

       Pursuant to a stipulation signed by all parties, Ms. Wrigley will produce 47 pages of

documents, 10 of which contain redactions based on the work product privilege. The redactions

protect work product because the underlying materials contain the results of research directed by

an attorney as well as mental impressions and legal analysis and strategy of those attorneys or

other representatives concerning litigations. Fed. R. Civ. P. 26(b)(3)(A)(ii). These documents

contain strategy related to the enforcement of a multimillion-dollar judgment against Plaintiff’s

husband, Bernard Black. The parties to these emails are all attorneys that participated in the


                                              5 of 14
  Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 6 of 15 PageID #:2910




Colorado proceeding that resulted in the judgment against Mr. Black, with the exception of

Defendant Pamela Kerr, who participated as a retained expert, and Ms. Wrigley, who

participated as a witness and official “interested party” in the Colorado proceedings.

       The work product privilege was never waived because it was never shared with an

adversary and was only shared with parties that intended to maintain the work product in

secrecy. WSOL, 1999 US Dist LEXIS at *16-17. Accordingly, Plaintiff is not entitled to the

redacted material.

   B. Wrigley Does Not Have Additional Documents Responsive to Plaintiff’s Request

       Plaintiff boldly claims that Ms. Wrigley is in possession of discoverable material, but is

refusing to produce such materials. This conclusion is based upon the fact that Defendant

Pamela Kerr’s privilege log contains communications with Ms. Wrigley that were not produced

nor identified in Ms. Wrigley’s privilege log. (Doc. 195 at 14) However, this is consistent with

Ms. Wrigley’s deposition testimony, which noted that when emails had large threads and many

participants, she would get “overwhelmed” and never “tended to save all of those, because I

assume everybody else has them.” Ex. C at 80. Ms. Wrigley also explained that most of her files

were lost after she produced them to counsel for Bernard Black during discovery in collateral

proceedings. Ex. C at 80-81.

   C. Plaintiff Requests A Document That Is Not Responsive to Any of Plaintiff’s
      Requests for Production

       Plaintiff claims Ms. Wrigley is withholding certain drafts of what she described as

“paragraphs, summaries – related to Northwestern – or related to me,” which Ms. Wrigley

personally drafted, but did not send to anyone. As Ms. Wrigley explained at her deposition, she

discussed the issues related to Plaintiff and her husband Bernard Black’s with some friends and



                                             6 of 14
      Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 7 of 15 PageID #:2910




family, but never shared what she subsequently drafted to anyone or had anyone edit the text.

Ex. C at 235-236. Thus, the document is not responsive to any of Plaintiff’s requests for

production, which requested solely: “5. All documents that any Defendant shared with a third-

party concerning Plaintiff […]”

          Plaintiff argues that, in response to her interrogatories, Ms. Wrigley failed to identify the

individuals “she discussed contacting Katherine’s employer with.” (Doc. 195 at 15) However,

Ms. Wrigley specifically included in her Rule 26(a)(1) disclosures the identity of all the

individuals Plaintiff complains of, noting that these individuals had “[k]nowledge of the veracity

of Ms. Wrigley’s allegedly defamatory statements.” Unfortunately, because Plaintiff made no

attempt to discuss these issues with counsel for Ms. Wrigley prior to filing the motion to compel,

these issues are now being litigated before the Court.


II.       PLAINTIFF IS NOT ENTITLED TO DEPOSE MS. WRIGLEY A SECOND TIME

      A. Ms. Wrigley Provided Answers to the Inquiries Plaintiff Identified in her Motion to
         Compel

          Plaintiff appears to move pursuant to Rule 37(a)(3)(B)(i) to compel Ms. Wrigley to

answer questions that Ms. Wrigley’s attorney instructed her not to answer based upon attorney-

client privilege (Doc. 195 at 16). However, upon review of the transcript, Ms. Wrigley provided

answers to the inquiries Plaintiff has identified, despite her counsel’s caution not to reveal

privileged information.

          For example, on page 13 of her motion to compel Plaintiff asserts that Ms. Wrigley did

not answer an inquiry related to communications with Esaun Pinto, Ms. Wrigley’s co-Defendant

in a collateral action pending in the Eastern District of New York (Doc. 195 at 16). However,

the transcript indicates Ms. Wrigley did answer such inquiry:


                                                7 of 14
  Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 8 of 15 PageID #:2910




               Q                  Okay. And did any of those communications that you had with
                                  Mr. Pinto relate to Katherine Black?

               Mr. Fantone:       I’m just going to object and just caution the witness not to
                                  answer – not to describe the details of any conversations with
                                  Mr. Pinto.

               The Witness:       Yeah. I – to the best of my knowledge, no. We’ve never
                                  talked about Katherine Black.

Ex. C at 88-89.

       Ms. Wrigley answered the question without divulging privileged information, rendering

Plaintiff’s motion to compel meritless. See e.g. Anderson v. Shelter Mut. Ins. Co, 13-cv-00087,

2015 U.S. Dist. LEXIS 179220 *2 (E.D. Ark Feb. 3, 2015)(Holmes, DJ) (“[Counsel] instructed

the witness to answer the question as to what subjects were discussed but not to explain what

was said regarding those subjects, and the witness complied with that instruction. There was no

question asked that the witness failed to answer. Therefore, the motion is denied.”)

       This is also true of Plaintiff’s inquiries related to privileged conversations Ms. Wrigley

had with Anthony Dain. Ms. Wrigley never refused to answer any question that counsel for

Plaintiff actually put on the record. As evident from the transcript, counsel for Ms. Wrigley

objected after the question was answered, only to the extent the question called for privileged

information. Despite counsel’s instruction, Ms. Wrigley answered the question anyway:

               Q                Now, when you – when you learned from your brother that, in
                                fact, the Kerr letter – the letter Ms. Kerr signed to Dean
                                Rodriguez had been sent to Northwestern by you; correct?
                                That’s what he told you – Mr. Dain – when you spoke to him
                                later.

               A                He didn’t tell me that.




                                             8 of 14
    Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 9 of 15 PageID #:2910




                  Mr. Fantone:         I’m going to object to any […] privileged conversations coming
                                       into evidence. You don’t have to answer to -- 2

Ex. C at 172; 14.

         While there was subsequent conversation on the record concerning the privileged nature

of the information Plaintiff’s counsel was seeking, Plaintiff’s counsel never actually asked any

additional questions related to Ms. Wrigley’s conversation with Mr. Dain. Despite the counsels’

clear disagreement regarding the privileged nature of the information, it is impossible to know

precisely which questions Ms. Wrigley’s counsel would have instructed her not to answer.

         Counsel for Plaintiff’s failure to actually put questions to the witness due to his mere

expectation that Ms. Wrigley would not answer them renders Plaintiff’s motion to compel

baseless. To put it another way, Plaintiff’s motion to compel is improperly requesting responses

to questions that were never asked. See cf. Ravenwood-Alexander v. Beahm, 17-cv-7, 2017 U.S.

Dist. LEXIS 98789 *4 (E.D. Wis. June 27, 2017)(Pepper, DJ) (“Rule 37 assumes that the party

seeking the motion to compel has asked the other side to disclose or produce certain documents,

and that the other side has not complied with that request.”); see also cf. Florer v. Cheryl

Johnson-Bales, C06-5561, 2010 U.S. Dist LEXIS 20939 *7 (W.D. Wash February 16,

2010)(Strombom, MJ) (“Defendants answered the interrogatory as written and cannot be

compelled to answer a question that was never asked.”)




2
 Because counsel for Plaintiff interrupted counsel for Ms. Wrigley’s objection, the full instruction to the witness is
not contained in the transcript. However, it was merely an instruction not to answer to the extent the answer
contained privileged information. This was consistent with several other instances during the deposition where Ms.
Wrigley responded to inquiries with non-privileged information after her counsel instructed her not to divulge any
privileged information. See e.g. Ex. C at 80-81, 115-116, 184, 186.

                                                      9 of 14
 Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 10 of 15 PageID #:2910




   B. Ms. Wrigley’s Communications With Mr. Dain Are Protected By The Attorney-
      Client and Work Product Privileges

       Plaintiff fails to recognize the privileged nature of the information that was discussed on

the record with counsel for Ms. Wrigley — i.e. communications between Ms. Wrigley and Mr.

Dain containing legal advice related to the uploading of Defendant Pamela Kerr’s January 7,

2016 letter to Dean Daniel Rodriguez. Such communications are privileged.

       “Where legal advice of any kind is sought from a lawyer in his or her capacity as a

lawyer, the communications relating to that purpose, made in confidence by the client, are

protected from disclosure by the client or lawyer.” Ctr. Partners, Ltd., v. Growth Head GP, LLC,

2012 IL 113107 ¶ 30; see also Restatement (3d) of the Law Governing Lawyers, §68. “Although

this statement regarding the privilege suggests that only communications by the client are

protected from disclosure, the modern view is that the privilege is a two-way street, protecting

both the client’s communications to the attorney and the attorney’s advice to the client.” Daily v.

Greensfelder, Kemker & Gale, PC, 2018 IL App (5th) 150384 ¶ 22 (quoting People v. Radoicic,

2013 IL 114197 ¶ 40) (internal quotations omitted).

       “The purpose of the attorney-client privilege is to encourage and promote full and frank

consultation between a client and legal advisor by removing the fear of compelled disclosure of

information.” Waste Management, 144 Ill. 2d 178, 190 (quoting Consolidation Coal Co. v.

Bucyrus-Erie Co., 89 Ill. 2d 103, 117-18 (1982)). “Moreover, the attorney-client privilege

recognizes that sound legal advice or advocacy serves public ends and that such advice or

advocacy depends upon the lawyer being fully informed by the client.” Fischel & Kahn,

189 Ill. 2d at 585 (quoting Upjohn Co. v. United States, 449 U.S. 383, 389 (1981)).




                                            10 of 14
 Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 11 of 15 PageID #:2910




       Anthon Dain is an attorney and the brother of Ms. Wrigley. Dain Dec. at ¶¶ 3-4.

Plaintiff argues that Mr. Dain never gave legal advice to Ms. Wrigley related to the March 16,

2016 email string (Doc. 195 at 17). However, Mr. Dain submitted a declaration in support of the

instant response that squarely contradicts Plaintiff’s argument. As noted in Mr. Dain’s

declaration, he communicated with Ms. Wrigley about Defendant Pamela Kerr’s letter being

uploaded to Northwestern University in March of 2016. Id at ¶6. Mr. Dain explains that such

communications were made for the purpose of soliciting and conveying legal advice related to

the circumstances of Pamela Kerr’s letter being uploaded. Id. Mr. Dain’s declaration also states

that Mr. Dain and Ms. Wrigley were the only participants to the call, thus preserving the

confidentiality of the communications.

       Deposition testimony also contradicts Plaintiff’s assertion that “Dain testified that he did

not give Wrigley legal advice about filing her complaints with Northwestern” (Doc. 195 at 17).

During Mr. Dain’s deposition he answered questions related to an email from Defendant Pamela

Kerr dated March 16, 2016 containing the subject line: “Who sent my letter to Northwestern.”

When counsel for Plaintiff asked Mr. Dain if he was “representing any parties to this matter

when this e-mail string was sent “ Mr. Dain responded affirmatively and identified Ms. Wrigley

as the party he was representing at that time. Ex. D at 17-18. Other relevant exchanges

occurred throughout the questioning:

               Q     At the time you were representing your sister in 2016, was she
                     represented by any other attorneys?

               A     She may have been. I don’t know. I don’t – I don’t recall exactly
                     when she would have hired the first attorney that represented her.
                     But even today I still consider that I’m her attorney for the purposes
                     of advice, even if she has other counsel.

               […]


                                             11 of 14
  Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 12 of 15 PageID #:2910




               Q    Are you representing a party in this case? And by “this case,” I’m
                    talking about Black versus Wrigley, Case Number 17-CV-101?

               A    No, I’m not representing a party in a formal appearance before the
                    court, but I still advise Ms. Wrigley.

               Q    And when you say “advise,” you give her legal advice with regard to
                    the matters involved in the case I just mentioned?

               A    I do.

Id. at 19-20, 25.

       During Ms. Wrigley’s deposition, counsel for the parties discussed (on the record) the

privileged nature of the conversation between Mr. Dain and Ms. Wrigley, which occurred at

roughly the same time as the March 16, 2016 email chain discussed during Mr. Dain’s

deposition. With respect to the issue of attorney-client and work product privileges, counsel for

Ms. Wrigley agreed to consult briefly with Mr. Dain, who was present at the deposition, to learn

of exactly what he discussed with Ms. Wrigley during the conversation at issue. After doing so,

counsel for Ms. Wrigley concluded that Ms. Wrigley and Mr. Dain exchanged privileged

communications during the conversation and advised Plaintiff’s counsel accordingly.

       The only other question Plaintiff’s counsel asked related to the conversation was:

               Q    Ms. Wrigley, when you spoke to your brother and the subject matter of:
                    How did the Kerr letter get to Northwestern came up? – was anyone else on
                    the phone besides you and Mr. Dain?

               A    No.

Ex. C at 173-74.

       Ms. Wrigley testified consistently, stating: “My brother always acts as my legal counsel

on many matters […] I would ask his opinion on everything. And that would be in a legal

sense.” Ex. C at 95. Ms. Wrigley also noted that on February 1, 2016 (around the time of the


                                            12 of 14
    Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 13 of 15 PageID #:2910




conversation at issue) Mr. Dain was serving as her legal counsel in addition to her counsel of

record, Melissa Cohenson. Ex. C at 97-98.

C.      Counsel’s Cautionary Statements to Wrigley Regarding Speculation Do Not
        Warrant a Second Deposition

        Ms. Wrigley’s deposition last over five (5) hours. Plaintiff argues that Ms. Wrigley must

be deposed again because counsel for Ms. Wrigley allegedly obstructed a mere four (4)

responses during her deposition. First, Plaintiff fails to explain how Ms. Wrigley’s testimony

reflects that she would be capable of answering the first three (3) questions in light of her

testimony stating she did not know the answer. Ex. C at 104; 8-18 (A: Okay. I have no idea what

the e-mail is. So the fact that most of these people on here are attorneys, that’s all I can

speculate.); id. at 128; 5-12 (A: Yeah. I have no clue. That’s pretty recently. I have no idea.); id.

at 228; 7-12 (A: Yeah. I have no idea.);

        Second, Plaintiff’s fourth question appears to request Ms. Wrigley’s knowledge as to

when she learned that her brother, Anthony Dain, had drafted a letter to Northwestern.3 The

answer to this question is completely irrelevant to Plaintiff’s instant action because Ms.

Wrigley’s knowledge of when her brother drafted a letter is not probative of whether Ms.

Wrigley purportedly defamed Plaintiff or intentionally inflicted Plaintiff with emotional distress.

        Moreover, contrary to Plaintiff’s claim of coaching, it was only after Ms. Wrigley asked

counsel whether she could “speculate” in answering a question that counsel advised against it.

Unlike the case cited by Plaintiff, the concept of speculation was only brought up because Ms.

Wrigley asked whether she could speculate.




3
 Ex. C at 255; 13-22 (“Q: Does that refresh your recollection of when you may have learned your brother was
drafting a letter on or about January 13, 2016, since Ms. Kerr has identified that to Rita Winters?)

                                                  13 of 14
 Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 14 of 15 PageID #:2910




               Q                       The e-mail we’re talking about as Wrigley 9, was this e-
                                       mail sent -- as far as you know – for the purpose of either
                                       giving or receiving legal advice?
               A                       Can I speculate?

               MR. MANCILLA            No.

               MR. FANTONE             Please don’t.

               A                       Okay. I have no idea what the e-mail is. So the fact that
                                       most of these people on here are attorneys, that’s all I can
                                       speculate.

Ex. C at 104; 8-18.

       Finally, Ms. Wrigley’s attorneys cautioned her only three additional times to avoid

speculation. Ms. Wrigley’s attorneys did not instruct her not to answer a question. Thus,

Plaintiff’s motion should be denied.

                                         CONCLUSION

       To the extent Ms. Wrigley has not already produced the requested materials, Ms. Wrigley

respectfully requests that the Court deny Plaintiff’s motion to compel, and award Ms. Wrigley

costs pursuant to Rule 37.

Dated: New York, New York
       October 23, 2018
                                                Respectfully submitted,

                                                Mancilla & Fantone, LLP

                                          By:     /s/ Robert M. Fantone
                                                Admitted Pro Hac Vice
                                                260 Madison Avenue, 22nd Floor
                                                New York, New York 10016
                                                P (646) 225 – 6686
                                                F (646) 655 – 0269
                                                Robert@law-mf.com
                                                Attorneys for Defendant Cherie Wrigley




                                             14 of 14
Case: 1:17-cv-00101 Document #: 213 Filed: 10/23/18 Page 15 of 15 PageID #:2910




                             CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that a true and correct copy of the

 foregoing has been served on October 23, 2018 via the Court’s CM/ECF system on all

 counsel of record who have consented to electronic service.



                                                       /s/ Robert M. Fantone
